ON REHEARING
[2] Since delivering an opinion dismissing a writ of error in this case on the ground that the questions involved were moot, we have had occasion to more carefully examine the question, and now have concluded we were in error in dismissing the writ. See Massengill v. City of Clovis, 33 N.M. 394, 268 P. 786. The appellant still has the question of his liability on his injunction bond in this case. The motion to dismiss the writ of error will therefore be overruled, and the case will stand for hearing on the merits; and it is so ordered.
BICKLEY, C.J., and WATSON, J., concur.
CATRON and SIMMS, JJ., did not participate. *Page 337